           Case 3:19-cv-00216-ARC Document 5 Filed 10/09/19 Page 1 of 1




                         IN THE UNITED STATES COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROSS RIVIELLO                                :
    plaintiff                                :
    v.                                       :     No. 3:19-cv-216-ARC
BARCLAYS BANK DELAWARE                       :
    defendant                                :     CIVIL ACTION - LAW
                                             :     CLASS ACTION
                                             :     JURY TRIAL DEMANDED

                       NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(i), and with the matter settled
to the satisfaction of both parties, Plaintiff Ross Riviello hereby voluntarily dismisses
the above action With Prejudice, with no costs or attorneys' fees assessed on either party.


                                                   Respectfully submitted,

Date: 10/9/2019
                                                   /s/ Joseph T. Sucec, Esq.
                                                   _________________________
                                                   Joseph T. Sucec, Esq.
                                                   Attorney for Plaintiff
                                                   PO Box 317
                                                   Grantham, PA 17027
                                                   717-315-2359
                                                   joesucec@comcast.net
                                                   PA74482
